 



Exhibit 10.1
FORM OF
STOCKHOLDER VOTING AGREEMENT
     STOCKHOLDER VOTING AGREEMENT, dated as of March 22, 2007 (the “Agreement”),
among Midwest Banc Holdings, Inc., a Delaware corporation (the “Company”) and
the persons listed on Schedule I hereto (each a “Stockholder” and, collectively,
the “Stockholders”).
RECITALS
     WHEREAS, concurrently with the execution and delivery of this Agreement,
the Company and Northwest Suburban Bancorp., Inc., a Delaware corporation (the
“Seller”), are entering into an Agreement and Plan of Merger (the “Merger
Agreement”), which provides, among other things, for the merger of the Seller
with and into the Company (the “Merger”), all on the terms and subject to the
conditions set forth in the Merger Agreement; and
     WHEREAS, as an inducement and a condition to entering into the Merger
Agreement, the Company has required that the Stockholders agree, and each
Stockholder has agreed, to enter into this Agreement;
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements set forth herein, the parties hereto agree as follows:
     1. Definitions. Terms used and not defined herein, but defined in the
Merger Agreement, shall have the respective meanings ascribed to them in the
Merger Agreement.
     2. Voting.
     (a) Each Stockholder shall, at any meeting of the stockholders of the
Seller, however called, or in connection with any written consent of the
stockholders of the Seller, vote (or cause to be voted) all shares of Seller
Common Stock (the “Shares”) then held of record or beneficially owned by such
Stockholder (to the extent the Stockholder has the sole right to vote or direct
the voting of such Shares) and use his reasonable best efforts to vote (or cause
to be voted) all Shares then held of record or beneficially owned by such
Stockholder (to the extent such Stockholder has the shared right to vote or
direct the voting of such Shares) (i) in favor of the Merger, the execution and
delivery by the Seller of the Merger Agreement and the approval of the terms
thereof and each of the other actions contemplated by the Merger Agreement and
this Agreement and any actions required in furtherance thereof and hereof, and
(ii) against any proposal relating to an Acquisition Proposal and against any
action or agreement that would result in a breach in any respect of any
covenant, representation or warranty or any other obligation or agreement of the
Seller under the Merger Agreement or which would result in any of the conditions
set forth in Article VII of the Merger Agreement not being fulfilled.
     (b) Each Stockholder hereby covenants and agrees that, except as
contemplated by this Agreement and the Merger Agreement, such Stockholder shall
not (i) offer to transfer (which term shall include, without limitation, any
sale, tender, gift,

 



--------------------------------------------------------------------------------



 



pledge, assignment or other disposition), transfer or consent to any transfer
of, any or all of the Shares beneficially owned by such Stockholder (to the
extent the Stockholder has the right to dispose of or direct the disposition of
such Shares) or any interest therein, except for transfers by will or by
operation of law (in which case this Agreement shall bind the transferee)
without the prior written consent of the Company, such consent not to be
unreasonably withheld (it being understood that the Company may decline to
consent to any such transfer if the Person acquiring such Shares does not agree
to take such Shares subject to the terms of this Agreement but will consent to
any such transfer if the Person acquiring such Shares agrees to take such Shares
subject to the terms of this Agreement), (ii) enter into any option or other
Contract with respect to any transfer of any or all of such Shares or any
interest therein except as permitted in clause (i), or (iii) subject to
Section 6 hereof, take any other action that would make any representation or
warranty of such Stockholder contained herein untrue or incorrect in any
material respect or in any way restrict, limit or interfere in any material
respect with the performance of such Stockholder’s obligations hereunder or the
transactions contemplated hereby or by the Merger Agreement.
     (c) Subject to Section 6 hereof, each Stockholder hereby agrees that such
Stockholder (i) shall not, directly or indirectly, encourage, solicit, initiate
or participate in any way in any discussions or negotiations with, or provide
any information to, or afford any access to the properties, books or records of
the Seller or any Seller Subsidiaries to, or otherwise take any other action to
assist or facilitate, any Person or group (other than the Company or any
affiliate or associate of the Company) concerning any Acquisition Proposal,
(ii) upon execution of this Agreement, will immediately cease any existing
activities, discussions or negotiations conducted heretofore with respect to any
Acquisition Proposal, and (iii) will immediately communicate to the Company the
terms of any Acquisition Proposal (or any discussion, negotiation or inquiry
with respect thereto) and the identity of the Person making such Acquisition
Proposal or inquiry which such Stockholder may receive.
     (d) Subject to the terms and conditions of this Agreement, each of the
parties hereto agrees to use all reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things necessary, proper
or advisable under applicable Laws to consummate and make effective the
transactions contemplated by this Agreement and the Merger Agreement. Each party
shall promptly consult with the other and provide any necessary information and
material with respect to all filings made by such party with any Governmental
Authority in connection with this Agreement and the transactions contemplated
hereby and by the Merger Agreement.
     (e) To the fullest extent permitted by applicable Law, each Stockholder
hereby waives any rights of appraisal or rights to dissent from the Merger that
such Stockholder may have.
     3. Representations and Warranties of Each Stockholder. Each Stockholder
hereby represents and warrants, severally and not jointly, to the Company as
follows:

2



--------------------------------------------------------------------------------



 



     (a) Such Stockholder is the record and beneficial owner of the Shares set
forth opposite such Stockholder’s name on Schedule I. Such Shares constitute all
of the shares owned of record and beneficially owned by such Stockholder on the
date hereof. Such Stockholder has sole voting power and sole power to issue
instructions with respect to the matters set forth in Section 2 hereof, sole
power of disposition, sole power to demand and waive appraisal rights and sole
power to agree to all of the matters set forth in this Agreement, in each case
with respect to all of such Shares listed in Schedule I with no limitations,
qualifications or restrictions on such rights, subject to applicable securities
laws and the terms of this Agreement.
     (b) Such Stockholder has the power and authority to enter into and perform
all of such Stockholder’s obligations under this Agreement. This Agreement has
been duly and validly executed and delivered by such Stockholder and constitutes
a legal, valid and binding agreement of such Stockholder, enforceable against
such Stockholder in accordance with its terms, except in each case as
enforcement may be limited by general principles of equity, whether applied in a
court of law or a court of equity, and by bankruptcy, insolvency and similar
Laws affecting creditor’s rights and remedies generally. There is no beneficiary
or holder of a voting trust certificate or other interest of any trust of which
such Stockholder is a trustee, or any party to any other agreement or
arrangement, whose consent is required for the execution and delivery of this
Agreement or the consummation by such Stockholder of the transactions
contemplated thereby.
     (c) (i) To the Knowledge of such Stockholder, no filing with, and no
permit, authorization, consent or approval of, any Governmental Authority is
necessary for the execution and delivery of this Agreement by such Stockholder,
the consummation by such Stockholder of the transactions contemplated hereby and
the compliance by such Stockholder with the provisions hereof, and (ii) none of
the execution and delivery of this Agreement by such Stockholder, the
consummation by such Stockholder of the transactions contemplated hereby or
compliance by such Stockholder with any of the provisions hereof, except in
cases in which any conflict, breach, default or violation described below would
not interfere with the ability of such Stockholder to perform such Stockholder’s
obligations hereunder, shall (A) conflict with or result in any breach of any
organizational documents applicable to such Stockholder, (B) result in a
violation or breach of, or constitute (with or without notice or lapse of time
or both) a default (or give rise to any third party right of termination,
cancellation, modification or acceleration) under, any of the terms, conditions
or provisions of any note, loan agreement, bond, mortgage, indenture, license or
other Contract of any kind, including, without limitation, any voting agreement,
proxy arrangement, pledge agreement, stockholders agreement or voting trust, to
which such Stockholder is a party or by which such Stockholder or any of such
Stockholder’s properties or assets may be bound, or (C) violate any Order or Law
applicable to such Stockholder or any of such Stockholder’s properties or
assets.
     (d) Except as permitted by this Agreement, the Shares beneficially owned by
such Stockholder and the certificates representing such Shares are now, and at
all times during the term hereof will be, held by such Stockholder, or by a
nominee or custodian for the benefit of such Stockholder, free and clear of all
Liens, proxies, voting trusts or agreements, understandings or arrangements or
any other rights whatsoever, except for

3



--------------------------------------------------------------------------------



 



any such Liens or proxies arising hereunder and except for Liens created prior
to the date hereof with respect to which the obligations secured thereby are not
currently in default.
     4. Stop Transfer. Each Stockholder shall request that the Seller not
register the transfer (book-entry or otherwise) of any certificate or
uncertificated interest representing any of the Shares beneficially owned by
such Stockholder, unless such transfer is made in compliance with this
Agreement.
     5. Termination. This Agreement shall terminate, and none of the
Stockholders or the Company shall have any further rights or obligations
hereunder, upon the earliest of (a) the Effective Time or (b) the termination of
the Merger Agreement. The representations and warranties of the Stockholders
shall not survive the termination of this Agreement.
     6. No Limitation. Notwithstanding any other provision hereof, the parties
acknowledge that each Stockholder is entering into this Agreement solely in his
or her capacity as a Stockholder, and nothing in this Agreement shall be
construed to prohibit a Stockholder, or any officer or affiliate of a
Stockholder who is or has been designated a member of the Board of Directors of
the Seller, from taking any action solely in his or her capacity as a member of
the Board of Directors of the Seller or from exercising his or her fiduciary
duties as a member of such Board of Directors to the extent specifically
permitted by the Merger Agreement.
     7. Miscellaneous.
     (a) This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes all other prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof.
     (b) This Agreement shall not be assigned by operation of Law or otherwise
without the prior written consent of each Stockholder (in the case of any
assignment by the Company) or the Company (in the case of an assignment by a
Stockholder), provided that the Company may assign its rights and obligations
hereunder to any Company Subsidiary, but no such assignment shall relieve the
Company of its obligations hereunder.
     (c) Without limiting any other rights the Company may have hereunder in
respect of any transfer of Shares, each Stockholder agrees that this Agreement
and the obligations hereunder shall attach to the Shares owned of record and
beneficially owned by such Stockholder and shall be binding upon any Person to
which legal or beneficial ownership of such Shares shall pass, whether by
operation of Law or otherwise, including, without limitation, such Stockholder’s
heirs, guardians, administrators or successors.
     (d) This Agreement may not be amended, changed, supplemented or otherwise
modified with respect to a Stockholder except by an instrument in writing signed
on behalf of such Stockholder and the Company.

4



--------------------------------------------------------------------------------



 



     (e) All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly received if given) by hand delivery or by facsimile transmission with
confirmation of receipt, as follows:
     If to a Stockholder:
     To such Stockholder in care of the Seller at the address for notices to the
Seller set forth in Section 9.06 of the Merger Agreement or to such other
address as a Stockholder may hereafter request by delivery of written notice to
the Company.
With a copy to:
If before June 30, 2007:
Barack Ferrazzano Kirschbaum Perlman
& Nagelberg LLP
333 W. Wacker, Suite 2700
Chicago, Illinois 60606
Telephone: 312-984-3100
Facsimile: 312-984-3150
Attention: Dennis Wendte, Esq.
If after June 30, 2007:
Barack Ferrazzano Kirschbaum Perlman
& Nagelberg LLP
200 W. Madison, Suite 3900
Chicago, Illinois 60606
Telephone: 312-984-3100
Facsimile: 312-984-3150
Attention: Dennis Wendte, Esq.
If to the Company:
Midwest Banc Holdings, Inc.
501 W. North Avenue
Melrose Park, Illinois 60160
Attention: James J. Giancola

Facsimile: 708-865-7013
With a copy to:
Lewis, Rice & Fingersh, L.C.
500 N. Broadway, Suite 2000
St. Louis, Missouri 63102
Attention: Tom W. Zook, Esq.
Facsimile: 314-612-7671

5



--------------------------------------------------------------------------------



 



or to such other address or facsimile number as the Person to whom notice is
given may have previously furnished to the others in writing in the manner set
forth above.
     (f) Whenever possible, each provision or portion of any provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable Law but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable Law in any jurisdiction such invalidity, illegality or
unenforceability will not affect any other provision or portion of any provision
in such jurisdiction, and this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision or portion of any provision had never been contained herein.
     (g) All rights, powers and remedies provided under this Agreement or
otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise of any thereof by any party shall not
preclude the simultaneous or later exercise of any other such right, power or
remedy by such party.
     (h) The failure of any party hereto to exercise any right, power or remedy
provided under this Agreement or otherwise available in respect hereof at law or
in equity, or to insist upon compliance by any other party hereto with its
obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.
     (i) This Agreement shall be binding upon and inure solely to the benefit of
each party hereto, and nothing in this Agreement, express or implied, is
intended to confer upon any other Person any rights or remedies of any nature
whatsoever under or by reason of this Agreement.
     (j) This Agreement shall be governed by, and construed in accordance with,
the Laws of the State of Illinois.
     (k) The parties agree that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached. It is accordingly agreed that
the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in any Illinois state court located in the County of Cook or
any Federal court located in the Northern District of Illinois, this being in
addition to any other remedy to which they are entitled at law or in equity. In
addition, each of the parties hereto (A) consents to submit itself to the
personal jurisdiction of any Illinois state court located in the County of Cook
or any Federal court located in the Northern District of Illinois in the event
any dispute arises out of this Agreement or any transaction contemplated by this
Agreement, (B) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court and
(C) agrees that it will not bring any action relating to this

6



--------------------------------------------------------------------------------



 



Agreement or any transaction contemplated by this Agreement in any court other
than any such court. The parties irrevocably and unconditionally waive any
objection to the laying of venue of any Proceeding arising out of this Agreement
or the transactions contemplated hereby in the courts of the State of Illinois
located in the County of Cook or in any Federal court located in the Northern
District of Illinois, and hereby further irrevocably and unconditionally waive
and agree not to plead or claim in any such court that any such Proceeding
brought in any such court has been brought in a inconvenient forum.
     (l) The descriptive headings used herein are inserted for convenience of
reference only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.
     (m) This Agreement may be executed in counterparts (by fax or otherwise),
each of which shall be deemed to be an original, but all of which, taken
together, shall constitute one and the same agreement.
     (n) All representations, warranties, covenants, agreements, liabilities and
obligations of each Stockholder hereunder or in connection with the transactions
contemplated hereby shall be several and not joint.
     (o) Except as otherwise provided herein, each party shall pay its, his or
her own expenses incurred in connection with this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Stockholders have caused this
Stockholder Voting Agreement to be duly executed in multiple counterparts as of
the day and year first above written.

                  COMPANY:    
 
                MIDWEST BANC HOLDINGS, INC.    
 
           
 
  By:        
 
     
 
   
 
           
 
     
 
   
 
                STOCKHOLDERS:    

8



--------------------------------------------------------------------------------



 



SCHEDULE I
DIRECTORS AND EXECUTIVE OFFICERS OF THE SELLER

         
Name of Stockholder
  Number of Shares of Seller Common Stock
John G. Eilering
    190,688  
Stephen L. Markovits
    36,500  
Linda K. Larson
    73,652 1
The Larson Family Trust UA 12/6/05
    4,298  
Charles Bruning III
    68,442  
Charles Bruning III Trust Dated 8/14/92
    74,550 1
Ronald L. Spiekhout
    35,473 2
R. Michael Campbell
    112,685  
Peter J. Wifler
    15,301  
Dennis M. O’Hara
    11,364  
Total
    622,953  

 

1   Assumes the exercise of options to purchase 22,250 shares of Seller Common
Stock   2   Assumes the exercise of options to purchase 6,000 shares of Seller
Common Stock

9